Citation Nr: 1701960	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea.

2.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for disability manifested by joint pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for disability manifested by muscle pain, to include as due to undiagnosed illness.

7.  Entitlement to service connection for disability manifested by sleep disturbances, to include as due to undiagnosed illness.

8.  Entitlement to service connection for headaches.

9.  Entitlement to an initial rating in excess of 10 percent for low back disability.

10.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

11.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Christopher   Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (Agency of Original Jurisdiction (AOJ)).  

In an April 2007 rating decision, the AOJ denied service connection for PTSD, low back, cervical spine, and right shoulder disabilities.

In an August 2007 rating decision - based upon the receipt of new evidence - the RO granted service connection for degenerative disc and joint disease of the lumbar spine, and assigned a 10 percent rating for the disability.

In September 2007, the Veteran submitted a notice of disagreement with respect to his claimed PTSD, cervical spine, and right shoulder disabilities, and the rating assigned for the service-connected lumbar spine disability, and he perfected an appeal in March 2008.

In September 2011, the Board remanded these matters to the AOJ for additional development.  They have since returned to the Board for the purpose of appellate disposition.

In the meantime, the AOJ denied claims for service connection for muscle pain, joint pain, headaches, and sleep apnea/sleep disturbance in an October 2010 rating decision.  The Veteran appealed this decision.

The Veteran also appealed a March 2015 rating decision granting service connection for radiculopathy of the right and left lower extremities.

With respect to the claim for service connection for sleep apnea/sleep disturbances, the Board notes that a claim for service connection for sleep apnea was previously denied in a January 2009 rating decision.  In August 2010, the Veteran filed a claim for "sleep disturbances."  The AOJ adjudicated this claim as a claim to reopen the previously denied claim for obstructive sleep apnea.  However, given that the Veteran appears to be pursuing a claim for sleep disturbances other than sleep apnea, as demonstrated by raising the theory of entitlement that his sleep disturbances are the result of undiagnosed illness, the Board will consider this claim on a separate basis, as reflected on the title page.  The Board also observes that sleep impairment is accepted as a symptom of PTSD which is awarded below.  See generally 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, to the extent that the Veteran alleges that sleep disturbance may be a manifestation of undiagnosed illness, the Board has addressed the issues above to reflect this theory.

In August 2016, the Veteran testified during a Board videoconference hearing with respect to all matters on appeal before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board's decision below addresses the application to reopen a claim of service connection for sleep apnea, service connection for an acquired psychiatric disorder including PTSD and service connection for headaches.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the hearing in August 2016, the Veteran withdrew from appeal the matter of entitlement to service connection for a headache disorder.  

2.  The AOJ denied service connection for sleep apnea in a January 2009 rating decision.

3.  The evidence associated with the claims file subsequent to the AOJ's January 2009 rating decision is cumulative and redundant of evidence already of record at the time of that decision.

4.  Resolving reasonable doubt in favor of the Veteran, PTSD is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal with respect to the claim of entitlement to service connection for headaches are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The January 2009 rating decision denying the claim for service connection for sleep apnea is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence has not been received to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2016).

With respect to the claim for acquired psychiatric disorder, to the extent that the action taken herein below is favorable to the Veteran, a discussion of the VCAA is not required at this time.

In regard to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2010 pre-rating letter, the AOJ notified the Veteran of the evidence needed to substantiate the claims for service connection for sleep apnea.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran was also informed of the disability rating and effective date elements of his claim in the notice letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. 

The Veteran has not provided new and material evidence sufficient to reopen his previously denied claim for service connection for sleep apnea.  Thus, no examinations or nexus opinions are required as to this claim.  38 C.F.R. § 3.159(c)(4)(iii).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal herein decided are thus ready to be considered on the merits.

II.  Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

During the August 2016 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issue of entitlement to service connection for headaches.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, as the Board does not have jurisdiction to review the appeal as to this matter, it must be dismissed.

III.  Application to Reopen

The AOJ denied the Veteran's claim for service connection for sleep apnea in a January 2009 rating decision.  In denying the claim, the AOJ noted that VA treatment records showed a diagnosis of mild positional obstructive sleep apnea in June 2008.  However, the AOJ indicated that there was no evidence of treatment or diagnosis of sleep apnea in service, and no evidence that related the current diagnosis to service.

The evidence of record at the time of this rating decision included the Veteran's service treatment records and post service VA treatment records from 2006 to 2008.

The Veteran was notified of the January 2009 rating decision and of his appellate rights in a February 2009 letter.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  That decision thus became final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The Veteran requested that VA reopen the previously denied claim of service connection in August 2010.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Court has held that the threshold for determining whether new and material has been submitted is "low."  The Board follows that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence received since the prior final denial includes continued VA treatment record reflecting sleep difficulties, including nightmares and difficulty falling and staying asleep, related to the Veteran's psychiatric problems.  There is no further comment on the Veteran's sleep apnea or discussion of onset/relationship of sleep apnea to service as opposed to his allegation of "sleep disturbance" which is being addressed as a separate claim.

The Veteran has advanced no other contentions regarding sleep apnea in written statements since the prior final rating decision.

During the Veteran's Board hearing, the Veteran did not discuss sleep apnea, but rather sleeping difficulty in conjunction with a claim for undiagnosed illness (which the Board is addressing separately in this decision).  To the extent that the Veteran's sleep difficulties are manifestations of a psychiatric disorder, such symptoms are also considered in the Veteran's claim for service connection, also addressed separately in this decision.  To the extent his sleep disturbance may be a manifestation of undiagnosed illness, that issue is being addressed in the remand below.  However, with respect to the clinical diagnosis of obstructive sleep apnea, the Board finds no new evidence or information to this specific condition not previously considered by the AOJ in the prior final denial.  The Board also observes that the Veteran has not raised a new theory regarding the nature and etiology of his sleep apnea.

In sum, the Veteran has not submitted new and material evidence documenting current sleep apnea with onset in service or otherwise suggesting a relationship between his sleep apnea and his active service.  Stated differently, at the time of the prior decision there was evidence of current disability but no evidence of in-service disease or injury or of a nexus to service other than the Veteran's lay opinion.  The newly-submitted evidence is mainly not pertinent or cumulative in nature, and does not address these deficiencies.

Thus, the claim for service connection for sleep apnea is not reopened.

IV.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

Corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304 (f)(3).  In such a case the following is required: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor; and (2) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  See id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, claimed as PTSD.  During his Board hearing and in various statements, the Veteran relayed stressors from his service in the Persian Gulf, including seeing someone shot and killed and dealing with dead bodies following air strikes.  He reported that he has intrusive recollections, flashbacks, and nightmares of the traumatic events.

The Veteran's service personnel records reflect that he served an infantryman with the A company, 1st Battalion, 8th Calvary Division in Saudi Arabia and Southern Iraq from January 1991 to March 1991.  An Army Commendation Medal cites that the Veteran was in Northern Saudi Arabia and Southern Iraq during Operation Desert Storm in the Kuwaiti Theater.

As noted in an October 2012 RO administrative decision, VA has conceded that the Veteran was in a combat area and he could have feared hostile military or terrorist activity while serving there, and therefore his stressor is conceded.

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis with respect to the claimed psychiatric disorder.

Following service, a June 2006 mental health report notes that the Veteran complained of night sweats, dreams, and sleeplessness.  He described an incident where he was clearing a foxhole that he thought was clear of enemies but another Iraqi appeared and he witnessed his shooting.  The examiner noted that the Veteran witnessed the traumatic events, and that they were persistently re-experienced.  The disturbances caused clinically significant distress or impairment in social areas, and the Veteran's symptoms were chronic.  After mental status examination, he was diagnosed with PTSD and depression.  The examiner noted that psychologically, the Veteran was exposed to several traumatic events that had resulted in experiences such as intrusive thoughts, re-experiencing of the events, avoidance and hyperarousal symptoms.  He also had sleep disturbances, difficulty concentration, and hypervigilance, meeting the criteria for PTSD.

A June 2006 VA treatment report reflects that the Veteran has talked to a social worker and the mental health department and was "starting to work on his PTSD."  It was noted that he scored a 52 on a PTSD checklist, which was just above the threshold for PTSD positive in the military population.  He also participated in a PTSD group program in 2006.

2011 VA psychology notes reflect diagnoses of adjustment disorder, PTSD, mild, and alcohol abuse.

A June 2011 report reflects that the Veteran continued to endorse hypervigilance, hyperarousal, flashbacks, nightmares, and mood irritability.

A clinical psychologist report dated in June 2011 reflects that he Veteran exhibited long standing symptoms of PTSD with prominent hyperarousal and intrusive thoughts and images.

The Veteran also presented for psychiatry consult in June 2011, at which time he endorsed mood swings, frequent checking of the house at night, hypersensitivity about sounds and sights resulting in getting triggered frequently, and isolation from family.  He reported that he still thought about the bodies of the Republican Guard from his service in Iraq.  He had to go into fox holes and burned out vehicles for bodies of Iraqi soldiers, and saw them headless and without limbs.  He had no sleep while there and was very "geared up."  The examiner diagnosed dysthymic disorder, rule out PTSD.

On VA examination in November 2012, the Veteran reported that he helped clear enemy bunkers during service and saw numerous dead bodies.  Since leaving service, he reportedly had experienced symptoms of PTSD on a continual basis, including hypervigilance, avoidance of crowds, nightmares, intrusive thoughts, and images of war, as well as difficulty sleeping, including checking the perimeter at night.  

Data on examination included a score of 42 on the PTSD inventory checklist, which was below the threshold in PTSD combat veterans.  The examiner noted that the Veteran did not endorse many PTSD symptoms.  He reported vague mood and vigilance concerns, and while he was in need of mental health services, the nature of those services was not clear.

The examiner addressed the criteria for diagnosis of PTSD, and noted that the Veteran met criterion A in that his stressors were adequate to support diagnosis of PTSD and was related to his fear of hostile military or terrorist activity.  However, he did not meet criterion B as the traumatic events were not persistently re-experienced.  He also did not exhibit enough symptoms of persistent avoidance of stimuli associated with the trauma, thereby not meeting criterion C.  In addition, the examiner noted that the Veteran did not meet criterion F in that his PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  

The examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, nor did he have another mental disorder that conformed with the DSM-IV criteria.  The examiner elaborated that while the Veteran reported having a few symptoms suggestive of PTSD, the symptoms did not begin to reach criteria for that diagnosis.  He denied feeling afraid or horrified when he was service in the Middle East.  He occasionally thought about his experiences but denied that they bothered him.  

A July 2013 VA clinical intake report reflects that while PTSD was suggested on checklist, the Veteran did not meet the full criteria for diagnosis of PTSD.

A September 2016 report from private psychologist E.T. reflects that the Veteran underwent psychological evaluation and also completed two clinical forms, including the Beck's Depression Inventory-II and the PTSD Checklist.  E.T. also indicated that he reviewed the Veteran's clinical records dated from 2010 to 2013, which contained clinical evaluations of mental status, PTSD, and routine medical health notes.

During the interview, the Veteran reported that he was deployed to Iraq in Desert Storm from September 1990 through April 1991.  He served as a platoon leader on a Bradley fighting vehicle.  He recalled numerous traumatic experiences, such as witnessing a soldier cut in half, walking among dead bodies after an air strike bombing, and retrieving bodies of vehicles and foxholes.  During this time, he began to have difficulty sleeping and flashbacks of what he saw.  He admitted that throughout his service in Iraq, he got to the point where he "felt no fear at all" through he felt that he could be killed at any time.

The examiner noted that the Veteran related symptoms of weekly nightmares, hypervigilance, night sweats, and physical reactions when something reminded him of service, avoidance of the events in service, loss of interest in things he used to enjoy, emotional numbness and distance from others, social withdrawal, anger and irritability, difficulty concentrating, and exaggerated startle response.  E.T. indicated that his scores on the PTSD checklist placed him within the moderate range of PTSD symptoms.  He further noted that the Beck Depression Inventory score indicated that the Veteran was experiencing mild symptoms of clinically significant depression and anxiety.  In addition to his intrusive recollections, he had unprovoked hostility and irritability, persistent irrational fears, restlessness, sleep disturbance, nightmares, sadness and low energy.  He had suicidal ideation in the past.  

E.T. noted that review of the Veteran's clinical records reflected diagnosis of PTSD and that he participated in an outpatient treatment program.  He pointed to a July 2013 progress note indicating that the Veteran's PTSD checklist score indicated that the criteria for PTSD were met.

The examiner indicated that, after a two-hour clinical examination and standardized assessment procedures, a diagnosis of PTSD under the DMS-IV was assigned.  He found the disability as least as likely as not related to his fear of hostile military or terrorist activity while in service.  He related that the Veteran typically gave very brief answers to questions during examination, only elaborating when prompted - which he felt could have contributed to the previous lack of diagnosis.  

Based on the foregoing, the record reflects differing opinions as to whether the Veteran manifests PTSD as a result of his conceded stressors.  While the VA examiner and some treatment providers have indicated that the Veteran's symptomatology is insufficient for diagnosis, PTSD is otherwise noted in treatment records, and the private examiner, after review of medical records and clinical evaluation, diagnosed PTSD.  The Veteran's stressors have been conceded, and those providers who have diagnosed PTSD have related it to the Veteran's fear of hostile military or terrorist activity.  As the evidence in favor and against the diagnosis of PTSD, and thus the claim for service connection, is in relative equipoise, the benefit of the doubt is given to the Veteran.  Service connection is therefore warranted.

In so finding, the Board's review of the private examination report reflects that all of the Veteran's psychiatric symptoms are attributable to his PTSD rather than PTSD and other diagnosed psychiatric disorders.  Thus, all of the Veteran's symptoms are deemed attributable to service-connected PTSD.


ORDER

The claim of service connection for headaches is dismissed.

The application to reopen the claim for service connection for sleep apnea is denied.

Service connection for PTSD is granted.


REMAND

The Board's review of the record reveals that additional development on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

At the outset, the Board notes that, given that the AOJ has not considered the claim for service connection for a disability manifested by sleep disturbance, to include as due to undiagnosed illness, a remand is warranted so that the AOJ can adjudicate this matter in the first instance and avoid any prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

The Veteran contends that he has disability manifested by sleep disturbances and joint and muscle pain to his service in Southwest Asia during the Persian Gulf War.

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

In addition, the Veteran's post-service treatment records reflect a variety of complaints including joint pain and arthralgia and difficulty falling asleep.  At times, these complaints appear to be related to a known diagnosis, such as arthritis or PTSD.  However, the evidence of record is inadequate to determine whether these symptoms are due to undiagnosed illness or are part of a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.

Furthermore, the Veteran's service treatment records document a few incidents of complaint of musculoskeletal pain.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Given the foregoing, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the service connection claims for cervical spine and right shoulder disabilities, the Veteran asserts that these that the disabilities are related to a fall of 20 feet in training in service in 1984, are related to military training in cold and inclement weather and/or are secondary to his service-connected lumbar spine disability.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the cervical spine/neck or right shoulder.  While low back pain and spasm is noted on a number of occasions, there is no suggestion of neck or shoulder pain.  No abnormalities were found on May 1988 period medical examination.  No abnormalities were listed on separation examination in June 1995.  On report of medical history at that time, he endorsed recurrent back pain, but denied arthritis, bone or joint deformity, and painful or trick shoulder.

Following discharge from service, VA treatment records dated in 2006 reflect that the Veteran presented with complaint of neck and right shoulder pain.

May 2006 x-ray of the cervical spine revealed moderate multilevel degenerative disc disease of the cervical spine, most notably at the C5/C6 level.  X-ray of the shoulder revealed arthritis as well, with inferior acromial osteophytes.

A September 2006 VA MRI report indicated that the Veteran had right shoulder pain not responsive to therapy.  MRI showed probable degenerative change of the supraspinatus tendon and minimal hypertrophic degenerative change of the acromioclavicular joint with minimal joint fluid.

A February 2007 VA MRI of the cervical spine revealed an enlarged diffuse disc bulge at C5/6 causing severe spinal stenosis with cord compression.  There was moderate left neural foramina narrowing.

A February 2007 VA neurosurgery consult reflects the Veteran's report that he had pain in the back of his neck, radiating to the right shoulder, for the last 15 to 20 years since a fall from a confidence course while in service.

After physical examination and review of radiographic evidence, the Veteran was assessed with degenerative disc disease and a C5-6 disc bulge, causing some stenosis.  Surgical options were discussed and the Veteran decided to undergone surgery.

The Veteran underwent C5-C6 anterior cervical discectomy in February 2008.

On VA examination in November 2012, the Veteran reported having problems with the cervical spine and right shoulder since service in the 1980s.  After physical examination, the examiner diagnosed degenerative joint disease of the acromioclavicular (AC) joint with shoulder impingement syndrome, and status post C-5 anterior cervical discectomy and fusion for herniated disc with associated degenerative disc and joint disease.

The examiner opined that it is less likely than not the Veteran's diagnosed cervical spine disorder - status post C5-6 anterior cervical discectomy and fusion for herniated disc disease with associated right cervical radiculopathy - was caused by a disease or injury that occurred during service.

In so finding, the examiner noted that he was unable to locate any documentation in the available service treatment records of injury or event occurring during service which caused or contributed to his cervical spine disability.  There were no cervical spine complaints or diagnoses from service.  There was also no evidence of chronicity of progression of cervical spine complaints and/or findings between the Veteran's service and first documentation of neck-related item in 2006.

As for the right shoulder disability, the examiner found that the Veteran's right shoulder AC degenerative joint disease with impingement syndrome was less likely than not caused by a disease or injury that occurred during the Veteran's service.  In so finding, the examiner again noted that he was unable to locate any documentation of right shoulder complaints, diagnosis, or examinations related to the right shoulder.  There was also no evidence of chronicity or progression of right shoulder complaints and/or findings between the Veteran's service and first documentation of shoulder pain in 2006.

With respect to secondary service connection, the examiner likewise opined that it is less likely than not that the Veteran's cervical spine and/or right shoulder disability was caused or aggravated by his service-connected lumbar degenerative disc disease and degenerative joint disease.  He found no plausible biological explanation supported by medical literature and commonly accepted medical knowledge which would support the contention that his cervical spine/right shoulder condition was either caused or aggravated by his low back condition.

In reviewing the history above, the Board observes that these claims were remanded by the Board based on an accepted history that the Veteran had a falling injury in 1984 as claimed.  The VA examiner premised the opinion, in part, on the basis that there was no documentation of an injury.  The lack of documentation of the injury, however, has been supplemented by the Veteran's testimony.  Thus, this examination report must be returned to the examiner to opine whether the Veteran's current cervical spine and right shoulder disabilities are etiologically related to the fall regardless of whether the event is documented.

With respect to the claim for increased rating for lumbar spine disability, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Board's review of the claims file reveals that such testing was not conducted on VA examination, to include the most recent VA examination in 2015.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided new VA examinations with respect to the lumbar spine, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

In addition, given that any examination pertaining to the lumbar spine will address any neurological manifestation related to the disability, to include radiculopathy of the extremities, the Board finds that the issues of entitlement to increased rating for radiculopathy of the right and lower extremities are inextricably intertwined with the matter being remanded.  Accordingly, a decision on these issues must be deferred pending this additional development.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder complete VA clinic records since May 2016.  Additionally, request the Veteran to identify where he obtained chiropractic treatment for his cervical spine and right shoulder disabilities during service.

2.  After any additional records are associated with the claims file, return the November 2012 VA examination report for an addendum opinion.  If the physician is not available, obtain an opinion from a similarly qualified physician.  The need for further examination is left to the discretion of the examiner.

Following review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (at least 50 percent likely) that any cervical spine or right shoulder disability was caused by a disease or injury during active service, to include the Veteran's accepted history of a 20 foot fall in 1984 although not documented and his history of performing military training exercises in cold and inclement weather conditions.  

The examiner must accept the Veteran's history of a 20 foot fall in service although not documented.  However, the examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's reported history of having a chronic cervical spine and right shoulder disability since the 1984 fall.

The examiner should set forth a complete rationale for all of the conclusions that are expressed in the report of examination.  If the examiner is unable to answer one or more of the questions posed without resort to undue speculation, then he or she should explain why this is the case.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify all neurologic manifestations of the Veteran's thoracolumbar spine disability. If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. 

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner should also comment on the Veteran's functional limitations due to his thoracolumbar spine disability, including the impact on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

4.  Then, the AOJ should schedule the Veteran for a VA Gulf War/undiagnosed illness examination, with an appropriate examiner.  The examiner must review the claims file in conjunction with the examination. All tests and studies deemed necessary by the examiner should be performed.

The examiner is requested to state whether the Veteran's complaints of fatigue, muscle aches, joint pain, sleep disturbance, etc. are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state.  The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more).  The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms.

If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of joint pain therein. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


